FILED IN
               4th COURT OF APPEALS
                   SAN ANTONIO, TX
                   February 26, 2015
                                   *' ■ l
                       fp-o
                 KEITH E.
                    1
                          HOTTLE
                             IS

               CLERK OF THE COURT
                             • •




                    - 1"'
                             CO

Cathy




            a y




    ^
    4

        0&   ITtzsw ^zJ&i^q
Donna Kay M?Kinney
Bexar County District Clerk
101 W. Nueva Suite 217
San Antonio. TX 78205                  RULE 396A
Return Service Requested          • OFFICIAL NOTICE
2912-CI-96825&"       1/22/2915
CATHY GIDDINGS
  VS
RALPH CURTIS MD
IN THE   73RD DISTRICT COURT
OF BEXAR COUNTY, TEXAS, A
JUDGMENT/ORDER/DECREE WAS
                                  CATHY GIDDINGS
SIGNED BY THE HONORABLE
                                  197 WHISPER WAY
JOHN D. GABRIEL, JR.
                                  BOERNE TX 78096
PRESIDING ON THE 29TH DAY OF
JANUARY A.D., 2915.
A COPY OF THIS DOCUMENT IS
AVAILABLE AT THE ABOVE ADDRESS
     J                             DOCUMENT SCANNED AS             FILED


                                                                                    2012C206825 -0073



                                             NO. 2012-CI-06825


         CATHY GIDDINGS                               §          IN THE DISTRICT COURT
                       Plaintiff                      §
                                                      §
         vs.
                                                      §          73rd JUDICIAL DISTRICT
                                                      §
                                                      §
         RALPH CURTIS, M.D.                           §
                   Defendant                          §          BEXAR COUNTY, TEXAS

                                      FINAL SUMMARY JUDGMENT

                CAME ON TO BE HEARD Defendant, RALPH CURTIS, M.D.'s No-evidence

         Motion for Summary Judgment.         Plaintiff, CATHY GIDDINGS appeared pro se and

         Defendant appeared by and through counsel. The Court, having reviewed the motion

         and having considered the arguments presented to the Court, hereby GRANTS the
         motion.


                IT IS ORDERED Plaintiff, CATHY GIDDINGS take nothing by way of her claims

         and causes of action against Defendant, RALPH CURTIS, M.D.               IT IS FURTHER

         ORDERED that all costs of court be taxed against Plaintiff.

                All relief requested in this case and not expressly granted is denied.        This

         judgment finally disposes of all parties and claims and is appealable.

                SIGNED and ENTERED this _26_ day of January, 2015.




                                                  HON. JUDGE




.6
    j                            DOCUMENT   SCANNED   AS   FILED




        APPROVED AS TO FORM AND SUBSTANCE:

        Cathy Giddings
        107 Whisper Way
        Boerne, Texas 78006
        Telephone: (830) 357-0820
        Telephone: (210)209-7296



        BY:
              CATHY GIDDINGS
              PLAINTIFF PRO SE




        EVANS, ROWE & HOLBROOK, P.C.
        10101 Reunion Place, Suite 900
        San Antonio, Texas 78216
        Telephone: (210) 340-6555
        Telecopier: (210) 340-6664




           BRETT B. ROWE
          State Bar No. 17331750
          MATTHEW M. EDWARDS
          State Bar No. 24032034
          ATTORNEYS FOR DEFENDANT


S




V

I